Case §:19-cv-02297-JGB-SHK Document1 Filed 12/02/19 Page lof28 Page ID#1

STEPHEN M. RINKA, SBN 219626
Email: Srinka@rinkalaw.com

THE RINKA LAW FIRM, PC

433 N. Camden Drive, Suite 600
Beverly Hills, California 90210
Telephone: G1) 556-9653
Facsimile: (310) 579-8768

MATTHEW T. MOORE, SBN 324962
Email: matthew@mattmoore-law.com
MATT MOORE LAW

2600 W. Olive Ave., Suite 500
Burbank, California 91505

Telephone: (818) 306-2300

Attorneys for Plaintiffs

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

JULIAN ROJAS, an Individual; and
JUAN HUERTA, an individual;

Plaintiffs,
VS.
VIVINT SOLAR, INC., a Delaware
Corporation; and DOES 1 — 10,
inclusive;

Defendants;

 

 

 

 

CLASS ACTION COMPLAINT
CASE NO.:

Case No.:

CLASS ACTION COMPLAINT

1. Failure To Pay Earned Wages
(California Labor Code §§ 204, 206.
218.5, and 218.6)

2. Failure To Pay Minimum Wage
(Cal. Labor Code §§ 1194 and 1197

3. Failure To Pay Minimum Wage -
Penalties (Cal. Labor Code §
1197.1)

4. Failure To Allow Meal Breaks (Cal.
Labor Code §§ 226.7 and 512)

5. Failure To Allow Rest Breaks (Cal.
Labor Code §§ 226.7)

6. Failure To Provide Accurate
Itemized Wage Statements (Cal.
Labor Code § 226)

7. Waiting Time Penalties (Cal. Labor
Code § 203)

8. Unfair Business Practices (Cal.

Business & Professions Code §§
17200, ET SEQ.)

DEMAND FOR JURY TRIAL

 
Case 4

19-cv-02297-JGB-SHK Document1 Filed 12/02/19 Page 2of28 Page ID #2

1. Plaintiffs JULIAN ROJAS and JUAN HUERTA bring this action
against Vivint Solar, Inc. and DOES 1 — 10, inclusive, individually and on behalf
of all other similarly situated individuals employed under commons circumstances
and facts. The allegations made in this complaint are based on knowledge of
Plaintiffs Julian Rojas and Juan Huerta, except those allegations made on
information and belief, which are based on the investigation of their counsel.

I. NATURE OF THE ACTION

2. This is a wage and hour class action to vindicate the rights afforded
employees under California labor law. This action is brought by Julian Rojas
(“Rojas”) and Juan Huerta (“Huerta”) for themselves and on behalf of a Class of
similarly situated individuals against Defendant Vivint Solar (“Vivint”) and Does 1
through 10 (collectively referred to as “DEFENDANTS”).

3. This action revolves around the systematic failure by DEFENDANTS
to pay California non-exempt employees, including PLAINTIFFS and the Class, in
conformance with California law. DEFENDANTS have employed PLAINTIFFS
and the Class directly or as agents of one another and are referred to collectively
herein as “EMPLOYER DEFENDANTS.”

4, The core violations PLAINTIFFS allege against the Employer
DEFENDANTS are: (1) Failure to Allow Meal Periods; (2) Failure to Allow Rest
Periods; (3) Failure to Pay Earned Wages; (4) Failure to Provide Accurate Itemized
Wage Statements; and (5) Waiting Time Penalties.

5. EMPLOYER DEFENDANTS have refused to pay the wages due and
owed to PLAINTIFFS and Class members under the express provision of the
California Labor Code, which in turn has resulted in additional Labor Code
violations entitling PLAINTIFFS and the Class to prompt payment of wages and
penalties.

6. PLAINTIFFS, for themselves and the Class, also seek injunctive relief
requiring each DEFENDANTS to comply with all applicable California labor laws

 

 

 

CLASS ACTION COMPLAINT ~2-
CASE NO.:

 
Case 4

10
1]
12
13
14
15
16
17
18
19
20
21
22
23

25
26
27
28

19-cv-02297-JGB-SHK Document1 Filed 12/02/19 Page 3o0f28 Page ID #3

and regulations in the future and preventing the EMPLOYER DEFENDANTS
from engaging in and continuing to engage in unlawful and unfair business
practices. PLAINTIFFS also seek declaratory relief enumerating DEFENDANTS
violations so that the DEFENDANTS and the general public will have clarity and
guidance with regards to Defendants’ future employment practices.

Il. JURISDICTION

7. The Court has diversity jurisdiction over this matter pursuant to 28
U.S.C. § 1332. Namely, PLAINTIFFS are residents of California and
DEFENDANTS’ principle place of business is Utah. Furthermore, the amount in
controversy exceeds the minimum jurisdictional limit of $75,000.00.

8. This Court has personal jurisdiction over the DEFENDANTS because
they reside in, have extensive contacts with and conduct business within, the State
of California and this judicial district. The causes of action asserted in this
Complaint arise out of DEFENDANTS’ contacts with this judicial district; and
because DEFENDANTS have caused tortious injury to Plaintiffs in this judicial
district.

9. Venue is proper in this district under 28 U.S.C. §1391 (b) and (c)
because a substantial portion of the facts and circumstances that give rise to the
cause of action occurred in this District.

Hil. PARTIES

A. Plaintiffs

10. Plaintiff Julian Rojas is an individual residing in the County of
Riverside. He was employed as a non-exempt employee by EMPLOYER
DEFENDANTS starting on or about April 24, 2017 in and around the County of
Riverside and other adjacent Counties until approximately June 13, 2019. Plaintiff
Rojas is an aggrieved employee who has been subjected to the violations and
unlawful employment practices described herein, and who, as a result, has suffered

injury in fact and has lost money or property.

 

 

 

CLASS ACTION COMPLAINT - 3 -
CASE NO.:

 
Case 4

N

bo

19-cv-02297-JGB-SHK Document1 Filed 12/02/19 Page 4of28 Page ID#:4

11. Plaintiff Juan Huerta is an individual residing in the County of
Riverside. He was employed as a non-exempt employee by EMPLOYER
DEFENDANTS from July 30, 2018 in and around the County of Riverside and
other adjacent Counties until approximately until June 13, 2019. Plaintiff Huerta is
an aggrieved employee who has been subjected to the violations and unlawful
employment practices described herein, and who, as a result, has suffered injury in
fact and has lost money or property.

B. DEFENDANTS

12. On information and belief, Vivint Solar, Inc. is a Delaware
Corporation that is based in Lehi, Utah with locations throughout California,
including at 1111 E. Citrus Street, #1, Riverside, California. Vivint Solar Inc. is a
residential solar provider that designs, installs, and maintains photovoltaic systems
who employed PLAINTIFFS and the Class of non-exempt employees
PLAINTIFFS seek to represent in this lawsuit.

13. The true names and capacities of the Defendants, DOES 1 through 10,
inclusive, whether individual, corporate, associate or otherwise, are unknown to
PLAINTIFFS at the time of filing this COMPLAINT and PLAINTIFFS, therefore,
sue said DEFENDANTS by such fictitious names and will ask leave of court to
amend this COMPLAINT to show their true names or capacities when the same
have been ascertained. PLAINTIFFS are informed and believe, and thereon
alleges that each of the DOE DEFENDANTS are, in some manner, responsible for
the events and happenings herein set forth and proximately caused injury and
damages to the PLAINTIFFS as herein alleged.

14. PLAINTIFFS are informed and believe, and thereon allege, that at all
material times each Doe Defendants’ actions and conduct were known to,
authorized, and ratified by DEFENDANTS and/or its agents. PLAINTIFFS are
informed and believe, and thereon alleges, that all conduct by the individual

DEFENDANTS that was outside of the scope of their authority was known to,

 

 

 

CLASS ACTION COMPLAINT -~4-
CASE NO.

 
Case 4

19-cv-02297-JGB-SHK Document1 Filed 12/02/19 Page5of28 Page ID#5

authorized, and ratified by the DEFENDANTS and/or their agents.

15. PLAINTIFFS are informed and thereon alleges that the
DEFENDANTS knowingly and willfully conspired and agreed among themselves
to do the acts herein alleged. DEFENDANTS did those acts in furtherance of their
conspiracy. DEFENDANTS furthered their conspiracy by cooperation, lending aid,
encouragement, ratification, and adopting the acts of each other.

16. Atall times relevant herein, DEFENDANTS Does | through 10 were
acting in the course and scope of their employment as an agent, manager, director,
and/or employee of Defendant Vivint.

17. PLAINTIFFS are informed and believe that at all times relevant to
this COMPLAINT, DEFENDANTS and each of them acted within the scope of
their legal employment and as an authorized agent for Vivint. Therefore, any
liability under this COMPLAINT that is found against or which applies to any
individual or all individual DEFENDANTS also applies to Vivint under the legal
doctrine of respondeat superior. The acts or omissions of each individual
Defendant are the acts and omissions of Vivint.

18. PLAINTIFFS and the Class bring this action pursuant to the
California Labor Code and IWC wage orders, seeking unpaid minimum wages, rest
and meal period wages, statutory penalties, liquidated damages, declaratory,
injunctive and other equitable relief, reasonable attorneys’ fees, and costs of suit.
IV. FACTUAL BACKGROUND

19. PLAINTIFFS bring this action pursuant to Rule 23 of the Federal
Rules of Civil Procedure on behalf of a class of all other persons or entities
similarly situated throughout the United States.

20. The claims of this lawsuit spring from a pattern of employer
misconduct and wrongdoing that is a characteristic of the labor system utilized by
DEFENDANTS, where unpaid and improperly paid labor, as alleged herein, is a

common business practice. DEFENDANTS’ actions in this case demonstrate a

 

 

 

CLASS ACTION COMPLAINT - 5 -
CASE NO.:

 
Case 4

10
1]
12

14
15
16
17
18
19
20
21
22

24
25
26
27

19-cv-02297-JGB-SHK Document1 Filed 12/02/19 Page 6of28 Page ID #6

systematic disregard for the rights afforded to PLAINTIFFS and the Class under
California wage and hour law. The following paragraphs detail specific violations
of law giving rise to this action.

21. PLAINTIFFS and the Class members worked a minimum of 8 hours a
day installing solar panels on private residences and commercial properties for
DEFENDANTS. Due to the nature of the work, PLAINTIFFS and the Class
members were required to be on the work site, during working hours, until the
solar panels were installed. Due to the volume of work that PLAINTIFFS and
Class members were required to perform each day, and due to the fact that
DEFENDANTS’ supervisors pushed PLAINTIFFFS and Class member to
complete each installation job as quickly as possible in order to move on to the
next project, DEFENDANTS required PLAINTIFFS and the Class members to
work throughout the day, without providing 10 minute uninterrupted rest periods
or a 30 minute uninterrupted lunch period each day. Moreover, PLAINTIFFS and
the Class were not provided premium pay for the missed lunch and rest periods.

22.  Inaddition, DEFENDANTS did not allow PLAINTIFFS and Class
members to leave the property where the installation was taking place during their
shifts. DEFENDANTS expected PLAINTIFFS to work through their lunches and
breaks in order to complete each installation as quickly as possible. This was done
because, on information and belief, the supervisors for PLAINTIFFS and the Class
members received bonus payments for each installation, so the more installations
that were completed a day the more bonus payments to the supervisors.

23. For at least four years prior to the filing of this action and through to
the present (liability period for the UCL cause of action), EMPLOYER
DEFENDANTS maintained and enforced against PLAINTIFFS and the Class
unlawful practices and policies in violation of California wage and hour laws,
including but not limited to:

a. failing to provide Class members, including PLAINTIFFS, rest

 

 

 

CLASS ACTION COMPLAINT - 6 -
CASE NO.:

 
Case 4

10
1]
12

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

19-cv-02297-JGB-SHK Document1 Filed 12/02/19 Page 7of28 Page ID#:7

periods of at least (10) minutes per four (4) hours worked, or
major fraction thereof, and failing to pay such employees one
(1) hour of additional wages at the employees’ regular rate of
compensation for each workday that the rest period was not
provided, in violation of California law and public policy;

b. requiring Class members, including PLAINTIFFS, to work at
least five (5) hours without a full, thirty-minute, uninterrupted
meal period, and failing to pay such employees one (1) hour of
additional wages at the employees’ regular rate of
compensation for each workday that the meal period was not
provided, in violation of California state laws and public policy;

C. failing to provide Class members, including PLAINTIFFS, with
accurate itemized wage statements in violation of California
law and public policy;

d. failing to maintain accurate time-keeping records for Class
members, including PLAINTIFFS, in violation of California
law and public policy;

e. failing to pay to Class members, including PLAINTIFFS,
statutory penalties pursuant to California Labor Code §§ 201,
202, 203, and 226, in violation of California law and public
policy.

24. On information and belief, EMPLOYER DEFENDANTS were on
notice of the improprieties alleged and/or has intentionally, deliberately, and
willfully carried out these unlawful and unfair business practices.

25. EMPLOYER DEFENDANTS have made it difficult to account with
precision for the unlawfully withheld wages due to PLAINTIFFS and the Class
during all relevant times herein, because EMPLOYER DEFENDANTS did not

fully implement and preserve a record-keeping method to accurately record all

 

 

 

CLASS ACTION COMPLAINT ~ 7 -
CASE NO.:

 
Case 4

19-cv-02297-JGB-SHK Document1 Filed 12/02/19 Page 8of28 Page ID #8

hours worked, wages earned and premium wages owed to its employees as
required for non-exempt employees by California Labor Code §§ 226 and 1174(d),
and Industrial Welfare Commission Wage Orders 5 & 16.
Vv. CLASS ALLEGATIONS

26. PLAINTIFFS bring this action on behalf of themselves and all others
similarly situated, as a class action pursuant to Rule 23 of the Federal Rules of
Civil Procedure. PLAINTIFFS seek to represent the following “Class” composed

of and defined as follows:

All non-exempt persons who are employed, or have been
employed, by DEFENDANTS in the State of California
who, within four (4) years of the filing of this Complaint,
have worked as non-exempt solar panel installers.

A.  Numerosity

27. The potential members of the Class as defined are so numerous that
joinder of all the members of the Class is impracticable. While the precise number
of Class Members has not been determined at this time, PLAINTIFFS are informed
and believe that DEFENDANTS have employed hundreds of solar panel installers
in the State of California and who are, or have been, affected by DEFENDANTS’
unlawful practices as alleged herein.

28. Upon information and belief, PLAINTIFFS allege that
DEFENDANTS’ employment records would provide information as to the number
and location of all Class Members. Joinder of all members of the proposed Class
is not practicable.

29. Excluded from the Classes are the following: (1) the Defendants, and
any parent, subsidiary or affiliate organizations, and the officers, directors, agents,
servants, or employees of same, and the members of the immediate family of any
such person; (2) all persons and entities who timely opt out of this proceeding; (3)

all persons who have given valid releases releasing Defendants from the claims

 

 

 

CLASS ACTION COMPLAINT - 8 -
CASE NO.:

 
Case 4

10
1]
12

14
15
16
17
18
19
20
21

22 |

24
25
26

28

19-cv-02297-JGB-SHK Document1 Filed 12/02/19 Page 9of28 Page ID#9

asserted in this Complaint; (4) governmental entities; (5) all persons who, prior to
the filing of this Complaint, have filed a non-class action claim against the
Defendants (or any of them) for the claims asserted in this Amended Complaint;
and (6) the judge(s) to whom this case is assigned, their employees and clerks, and
immediate family members.

B. Commonality.

30. There are questions of law and fact common to the Class
predominating over any questions affecting only individual Class Members. These
common questions of law and fact include, without limitation:

a. Whether DEFENDANTS violated the California Labor Code,
wage orders, or public policy, by failing to provide daily rest
periods to PLAINTIFFS and the other Class members for every
four hours or major fraction thereof worked, and failing to
compensate said employees one hour of additional wages in
lieu of each rest period denied;

b. Whether DEFENDANTS violated the California Labor Code,
wage orders, or public policy, by failing to provide a meal
period to PLAINTIFFS and the other Class members on days
they worked work periods in excess of five hours, and failing to
compensate said employees one hour additional wages in lieu
of each meal period denied, and by deducting for lunch periods
that were not taken;

c. Whether DEFENDANTS violated the California Labor Code,
wage orders, or public policy by failing to, among other things,
maintain and provide accurate records of PLAINTIFFS’ and the
other Class members’ earned wages and work periods,
accurately itemizing in wage statements all hours worked and

wages earned, and accurately maintaining records pertaining to

 

 

 

CLASS ACTION COMPLAINT -9-
CASE NO:

 
 

 

 

Case 5:19-cv-02297-JGB-SHK Document1 Filed 12/02/19 Page 10o0f28 Page ID #:10

1 PLAINTIFFS and the other Class members;

2 d. Whether DEFENDANTS violated the California Labor Code,

3 wage orders, or public policy, by failing to pay all premium

4 wages due and owing at the time that any Class member’s

5 employment with DEFENDANTS terminated;

6 e. Whether DEFENDANTS violated the California Labor Code,

7 wage orders, or public policy by willfully refusing to pay all

8 wages due;

9 f. Whether DEFENDANTS committed unfair or unlawful
10 business practices in violation of section 17200 et seq. of the
11 Business and Professions Code.

12 C. —_ Typicality.
13 31. The claims of the named PLAINTIFFS are typical of the claims of the
14 ||Class. PLAINTIFFS and all members of the Class sustained injuries and damages
1S arising out of and caused by DEFENDANTS’ violation of California laws,
16 | regulations, and public policy as alleged herein, such that:
17 a. The Named Plaintiffs’ claims arise from the same course of
18 conduct of Defendants giving rise to the claims of other Class
19 Members;
20 b. The claims of the named PLAINTIFFS and each member of the
2] Class are based upon the same legal theories;
22 C. The named PLAINTIFFS and each member of the Class have
23 an interest in prevailing on the same legal claims;
24 d. The types of damages incurred by the named PLAINTIFFS are
25 similar to those incurred by the other Class members;
26 e. The defenses asserted by Defendants will be very similar, if not
27 identical, as to all named PLAINTIFFS and Class members.
28 | //

CLASS ACTION COMPLAINT - 10-

 
Case 5:1

 

9-cv-02297-JGB-SHK Document1 Filed 12/02/19 Page 11of28 Page ID#11

D. Adequacy of Representation

32. Named PLAINTIFFS are adequate representatives of the Class
because, together with their legal counsel, each will fairly and adequately protect
the interests of Class. Named PLAINTIFFS and all Class members have a similar,
if not identical interest in obtaining the relief sought. Proof of the claims of the
named PLAINTIFFS will also prove the claims of the Class. Named PLAINTIFFS
are not subject to any unique defenses. Named PLAINTIFFS have no known
conflict with the Class and are committed to the vigorous prosecution of this action

33. The undersigned counsel are competent counsel experienced in class
action litigation and in litigating large employment actions. Counsel will fairly and
adequately protect the interests of the Class.

E. _—‘Certifiability

34. The various claims asserted in this action are certifiable under the
provisions of Federal Rules of Civil Procedure 23(b)(1) because prosecuting
separate actions by or against individual Class members would create a risk of
inconsistent or varying adjudications with respect to individual Class members that
would establish incompatible standards of conduct for the party opposing the
Class; or adjudications with respect to individual Class members that, as a practical
matter, would be dispositive of the interests of the other Class members who are
not parties to the individual adjudications, or would substantially impair or impede
their ability to protect their interests.

35. The claims for injunctive relief in this case are certifiable under Fed.

R. Civ. P. 23(b)(2). Defendant has acted or refused to act on grounds that apply

|generally to the Class, so that final injunctive relief and/or declaratory relief is

| appropriate respecting the Class as a whole.

36. PLAINTIFFS’ legal claims are properly certified pursuant to Rule
23(b)(3) in that common questions of law and fact predominate over questions

affecting individual Class members, and because: (1) a class action is superior in

 

CLASS ACTION COMPLAINT -lil1l-

 

CASE NO.:

 
Case 5:1

 

9-cv-02297-JGB-SHK Document1 Filed 12/02/19 Page 12 o0f28 Page ID #:12

| this case to other methods of dispute resolution; (2) the Class members have an

interest in class adjudication rather than individual adjudication because of their

overlapping rights; (3) it is highly desirable to concentrate the resolution of these

claims in this single forum because it would be difficult and highly unlikely that

the affected Class members would protect their rights on their own without this
class action case; (4) the disparity between the resources of Defendant and Class
members would make prosecution of individual actions a financial hardship on
Class members or put them in fear of retaliation; (5) the prosecution of separate
actions by individual Class members, or the individual joinder of all Class
members is impractical and would create an unnecessary burden on the Court’s
resources; and (6) management of the class will be efficient and far superior to the
management of individual lawsuits. Moreover, currently, the undersigned counsel
is unaware of any other pending litigation regarding this controversy and the
claims raised herein.

37. The issues particularly common to the Class members’ claims, some
of which are identified above, are alternatively certifiable pursuant to Fed. R. Civ.
P. 23(c)(4), as resolution of these issues would materially advance the litigation,
and class resolution of these issues is superior to repeated litigation of these issues
in separate trials.

38. Each member of the Class has been damaged and is entitled to
recovery by reason of DEFENDANTS’ unlawful policy and/or practice of failing
to compensate Class Members for all missed rest and meal periods and engaging in
the other unlawful practices herein complained of.

39. Class action treatment will allow those similarly situated persons to
litigate their claims in the manner that is most efficient and economical for the
parties and the judicial system. PLAINTIFFS are unaware of any difficulties that
are likely to be encountered in the management of this action that would preclude

its maintenance as a class action.

 

CLASS ACTION COMPLAINT -12-

 

| CASE NO.:

 
Case 5:

10
11
12

14
15
16
17
18
19
20
21
22

24
25
26
27
28

i9-cv-02297-JGB-SHK Document1 Filed 12/02/19 Page 13 0f28 Page ID#13

VI. CAUSES OF ACTION

FIRST CAUSE OF ACTION
FAILURE TO PAY EARNED WAGES
(Cal. Labor Code §§ 204, 206, 218.5, and 218.6)

40. PLAINTIFFS restate and reincorporate by reference paragraphs |

through 39, above, as if fully stated herein.

41. During the relevant time period stated herein, Labor Code §204
‘applied to Defendants’ employment of Plaintiffs. At all times relevant hereto,
Labor Code section 204 provided that all wages earned by any employee, such as
Plaintiffs, in any employment between the Ist and 15th days, inclusive, of any
calendar month, other than those wages due upon termination of an employee, are
due and payable between the 16th and 26th day of the month during which the
work was performed. Furthermore, at all times relevant hereto, Labor Code
section 204 provided that all wages earned by any employee, such as Plaintiffs, in
any employment between the 16th and the last day, inclusive, of any calendar
month, other than those wages due upon termination of an employee, are due and
payable between the Ist and 10th day of the following month.

42. During the relevant time periods stated herein, PLAINTIFFS and the
Class would work 8 hours or more a day and they did not receive the requisite two
ten (10) minute uninterrupted rest periods and/or a thirty (30) minute uninterrupted
meal period. Furthermore, DEFENDANTS failed to pay PLAINTIFFS and the
Class premium wages for all missed meal and rest periods and therefore violated
Labor Code section 204.

43. PLAINTIFFS and the Class have further been deprived of their
rightfully earned wages as a direct and proximate result of Defendants’ failure and
refusal to pay said compensation. PLAINTIFFS and the Class are entitled to
recover such amounts, plus interest thereon, attorneys’ fees and costs.

44, WHEREFORE, PLAINTIFFS and the Class seek the relief as

 

CLASS ACTION COMPLAINT - 13 -

 

 

CASE NO.:

 
 

 

 

 

 

Case 5:119-cv-02297-JGB-SHK Document1 Filed 12/02/19 Page 14o0f28 Page ID#14
1 described herein and below.
° SECOND CAUSE OF ACTION
3 FAILURE TO PAY MINIMUM WAGE
4 (Cal. Labor Code § 1197)
5 | 45. PLAINTIFFS restate and reincorporate by reference paragraphs 1
6 | through 44, above, as if fully stated herein.
7 46. Labor Code section 1197 provides that “The minimum wage for
g employees fixed by the commission is the minimum wage to be paid to employees,
9 and the payment of a less wage than the minimum so fixed is unlawful.”
10 47, PLAINTIFFS, and upon information and belief, the Class, allege that
1) asa result of Defendants’ routine and systematic practice of not paying
0 PLAINTIFFS for their missed meal and rest periods, PLAINTIFFS and the Class
13. | Were not paid for all of their hours and therefore did not receive minimum wage for
14 all hours worked required by California Labor Code § 1197.
5 48. Asadirect and proximate result of DEFENDANTS’ conduct in
6 violation of Labor Code § 1197, the above-described employees of
7 DEFENDANTS have suffered, and continue to suffer, losses related to the use and
8 enjoyment of wages and lost interest on such wages all to their damages in
19 / amounts according to proof at trial.
30 49. Asa direct and proximate result of DEFENDANTS’ conduct in
>] violation of Labor Code § 1197, PLAINTIFFS and the Class are entitled to recover
my) liquidated damages pursuant to Labor Code §1194.2, in an amount equal to the
53 unpaid minimum wages according to proof at trial.
24 50. WHEREFORE, PLAINTIFFS and the Class seek the relief as
95 described herein and below.
THIRD CAUSE OF ACTION
26 FAILURE TO PAY MINIMUM WAGES — PENALTIES
7 (Cal. Labor Code §1197.1)
28 51. PLAINTIFFS restate and reincorporate by reference paragraphs 1
CASENO! “14-

 

i

 
Case 5:

bo

ba

9-cv-02297-JGB-SHK Document1 Filed 12/02/19 Page 15 of 28 Page ID #:15

through 50, above, as if fully stated herein.

52. Labor Code § 1197.1 provides for a civil penalty to be assessed
‘against any employer or other person acting on behalf of an employer who fails to
pay a wage less than the minimum fixed by law.

53. Atall times relevant herein, DEFENDANTS routine and systematic

practice of not paying PLAINTIFFS, and upon information and belief, the Class

"for their missed meal and rest periods caused PLAINTIFFS and the Class to not

 

receive minimum wages as required by California Labor Code § 1197.

54. Asa direct and proximate result of DEFENDANTS’ conduct in

 

: violation of Labor Code § 1197, PLAINTIFFS and the Class, as employees of
| DEFENDANT S, have suffered, and continue to suffer, losses related to the use and

enjoyment of wages and lost interest on such wages, all to their damage in amounts
according to proof at trial.

55. Asa direct and proximate result of DEFENDANTS’ conduct in
violation of Labor Code § 1197, PLAINTIFFS and the Class are entitled to recover
liquidated damages pursuant to Labor Code §1194.2, in an amount equal to the
unpaid minimum wages according to proof at trial.

56. WHEREFORE, PLAINTIFFS and the Class seek the relief as

described herein and below.

FOURTH CAUSE OF ACTION
FAILURE TO PROVIDE MEAL PERIODS OR PAY
ADDITIONAL WAGES IN LIEU THEREOF
(Cal. Labor Code §§ 226.7 and 512)

57. PLAINTIFFS restate and reincorporate by reference paragraphs 1
through 56, above, as if fully stated herein.

58. PLAINTIFFS and, upon information and belief, the Class were not
afforded meal periods as required by California law, since they were routinely

required to work five hours or more without a full, thirty minute, uninterrupted

 

 

CLASS ACTION COMPLAINT -~15-
| CASE NO::

 

 
Case 5:}

NO

te

lI9-cv-02297-JGB-SHK Document1 Filed 12/02/19 Page 16 of 28 Page ID #:16

meal period, and they were not compensated for these missed meal periods.

59. California Labor Code § 226.7 states:

(a) As used in this section, “recovery period” means a cooldown
period afforded an employee to prevent heat illness.

 

 

(b) An employer shall not require an employee to work during a
meal or rest or recovery period mandated pursuant to an applicable
statute, or applicable regulation, standard, or order of the Industrial
Welfare Commission, the Occupational Safety and Health Standards
Board, or the Division of Occupational Safety and Health.

 

(c) If an employer fails to provide an employee a meal or rest or
recovery period in accordance with a state law, including, but not
limited to, an applicable statute or applicable regulation, standard, or
order of the Industrial Welfare Commission, the Occupational Safety
and Health Standards Board, or the Division of Occupational Safety
and Health, the employer shall pay the employee one additional hour

oF pay at the employee’s regular rate of compensation for each
workday that the meal or rest or recovery period is not provided.

60. The applicable wage order issued by the Industrial Welfare

Commission is Wage Order 16. Wage Order 16 states with regard to meal periods:

(A) No employer shall employ any person for a work period of more
than five (5) hours without a meal period of not less than 30
minutes, except that when a work period of not more than six (6)
hours will complete the day’s work the meal period may be
waived by mutual consent of employer and employee. (See Labor
Code Section 512.)

(D) Unless the employee is relieved of all duty during a 30 minute
meal period, the meal period shall be considered an on duty meal
period and counted as time worked. An on duty meal period shall
be permitted only when the nature of the work prevents employee
from being relieved of all duty and when by written agreement
between the parties an on-the-job paid meal period is agreed to
and complies with Labor Code Section 512.

* OK

 

CLASS ACTION COMPLAINT - 16 -

 

CASE NO.:

 
Case 5:

a

 

aN

9

10 — .
Code § 226.7 and the wage orders. As such, DEFENDANTS are liable for one

1]

 

12

13

14.

15

17 .
~employment, or part of a contract of an unlawful adhesion.
18 |
19 |

20

 

9-cv-02297-JGB-SHK Document1 Filed 12/02/19 Page17of28 Page |ID#17

(F) If an employer fails to provide an employee a meal period in
accordance with the applicable provisions of this order, the
employer shall pay the employee one (1) hour of pay at the
employee’s regular rate of compensation for each workday that
the meal period is not provided. In cases where a valid collective
bargaining agreement provides final and binding mechanism for
resolving disputes regarding enforcement of the meal period
provisions, the collective bargaining agreement will prevail.

 

61. In this case, there was no mutual waiver of meal periods and

PLAINTIFFS and the Class worked for periods of more than five hours without an

_ off-duty meai period of at least 30 minutes. As noted above, DEFENDANTS

violated California law by failing to provide meal periods mandated by Labor

hour of pay at the employee’s regular rate of compensation for each workday that

meal periods were not provided.

62. As noted above, DEFENDANTS violated California law by failing to

_ provide the meal and rest periods mandated by Labor Code § 226.7 and Wage

 

_ Order 16, and by failing to provide one hour pay at the employees’ regular rate of
16.

compensation for each work day that the meal period was not provided

| 63. By failing to keep adequate time records required by §§ 226 and
1174(d) of the Labor Code, DEFENDANTS have injured PLAINTIFFS and the
Class and made it difficult to calculate the unpaid meal period compensation due
PLAINTIFFS and the Class.

64. Asaresult of the unlawful acts of DEFENDANTS, PLAINTIFFS and
the Class have been deprived of premium wages in amounts to be determined at
trial, and they are entitled to recovery of such amounts, plus interest and penalties
thereon, attorneys’ fees, and costs, under Labor Code §§ 203, 226, 226.7, 512,
1194, and Wage Order 16.

65. WHEREFORE, PLAINTIFFS and the Class request relief as

 

CLASS ACTION COMPLAINT - 17 -

 

CASE NO.:

 
Case 5:19-cv-02297-JGB-SHK Document1 Filed 12/02/19 Page 18 of 28 Page ID #:18

1 described herein and below.

 

 

2 FIFTH CAUSE OF ACTION

3 FAILURE TO PROVIDE REST PERIODS PAY
ADDITIONAL WAGES IN LIEU THEREOF

4 (CALIFORNIA LABOR CODES§ 226.7)

5 66. PLAINTIFFS restate and reincorporate by reference paragraphs 1

6

through 65, above, as if fully stated herein.
U \ 67. DEFENDANTS did not authorize or permit PLAINTIFFS and, upon
8 _ information and belief, the Class, to take all required rest periods. PLAINTIFFS

 

and, upon information and belief, the Class, routinely worked four-hour periods
during the day without rest periods or compensation in lieu thereof.
DEF ENDANTS’ employment practices did not provide for rest periods as

‘mandated by California law.

IS | 68. California Labor Code § 226.7 states:
an (a) As used in this section, “recovery period” means a cooldown
Is period afforded an employee to prevent heat illness.
16
| (b)An employer shall not require an employee to work during a
17 meal or rest or recovery period mandated pursuant to an applicable
1 statute, or applicable regulation, standard, or order of the Industrial
| Welfare Commission, the Occupational Safety and Health
19 Standards Board, or the Division of Occupational Safety and
en Health.
21 (c) fan employer fails to provide an employee a meal or rest or recovery
period in accordance with a state law, including, but not limited to, an
applicable statute or applicable regulation, standard, or order of the
23 Industrial Welfare Commission, the Occupational Safety and Health
24 Standards Board, or the Division of Occupational Safety and Health, the

employer shall pay the employee one additional hour of pay at the

25 empioyee’s regular rate of compensation for each workday that the meal
2% or rest or recovery period is not provided.
17 69. The applicable wage order issued by the Industrial Welfare

5g Commission is Wage Order 16, which states with regards to rest periods:

 

 

» CLASS ACTION COMPLAINT - 18 -
_ CASE NO.:

 

 
Case 5:3

L9-cv-02297-JGB-SHK Document1 Filed 12/02/19 Page 19 of 28 Page ID#:19

(A) Every employer shall authorize and permit all employees
to take rest periods, which insofar as practicable shall be in the
middle of each work period. Nothing in this provision shall

 

1B

14

15

16
_ periods mandated by Labor Code § 226.7 and Wage Order 16 by failing to provide

28

prevent an employer from staggering rest periods to avoid
interruption in the flow of work and to maintain continuous
operations, or from scheduling rest periods to coincide with
breaks in the flow of work that occur in the course of the

 

i workday. The authorized rest period time shall be based on the

total hours worked daily at the rate of ten (10) minutes net rest
time for every four (4) hours worked, or major fraction thereof.
Rest periods shall take place at employer designated areas,
which may include or be limited to the employees’ immediate
WOrk area.

(8) If an employer fails to provide an employee a rest period
im accordance with the applicable provisions of this order, the
employer shall pay the employee one (1) hour of pay at the
employee’s regular rate of compensation for each workday that
the rest period is not provided. In cases where a valid collective
bargaining agreement provides final and binding mechanism for
resolving disputes regarding enforcement of the rest period
provisions, the collective bargaining agreement will prevail.

70. DEFENDANTS violated California law by failing to provide rest

_one hour pay at the employees’ regular rate of compensation for each workday that

 

“arequired rest period was not provided.

7i. PLAINTIFFS and, upon information and belief, the Class, did not

, voluntarily or willfully waive rest periods. Any express or implied waivers

obtained from PLAINTIFFS and Class members were not willfully obtained, were

, not voluntarily agreed to, were a condition of employment, or were part of a

contract of an unlawful adhesion.

72. By failing to keep adequate time records required by §§ 226and |
174(d) of the Labor Code, DEFENDANTS have injured PLAINTIFFS and the
Class and made it difficult to calculate the unpaid rest period compensation due to

PLAINTIFES and the Class.

 

CLASS ACTION COMPLAINT -19-
CASE NO::

 

 

 
Case 5:1

No

2

[9-cv-02297-JGB-SHK Document1 Filed 12/02/19 Page 20 of 28 Page ID #:20

73.  Asaresult of the unlawful acts of DEFENDANT, PLAINTIFFS and
the Class have been deprived of premium wages in amounts to be determined at
trial, and are entitled to recovery of such amounts, plus interest and penalties
_ thereon, attorneys’ fees, and costs, under Labor Code §§ 203, 226, 226.7, 512,

— 1194, and Wage Order 6, and others.
: 74. WHEREFORE, PLAINTIFFS and the Class request relief as

 

 

| described herein and below.

SIXTH CAUSE OF ACTION
FAILURE TO PROVIDE ACCURATE, ITEMIZED WAGE STATEMENT
(Cal. Labor Code § 226)

75. PLAINTIFFS restate and reincorporate by reference paragraphs 1
“through 74, above, as if fully stated herein.

/ 76. At all material times set forth herein, California Labor Code § 226(a)
"provides that every employer shall furnish each of his or her employees an accurate
itemized wage statement in writing showing nine pieces of information, including
all applicable hourly rates, and total hours worked, among other things.

77. California Labor Code § 226(a) states:

Every employer shall, semimonthly or at the time of each payment of wages,
furnish each of his or her employees, either as a detachable part of the check,
draft, or voucher paying the employee’s wages, or separately when wages
are paid by personal check or cash, an accurate itemized statement in writing
showing

1) gross wages earned,

u) total hours worked by the employee, except as provided in
subdivision (j),

ii) the number of piece-rate units earned and any applicable piece
race if the employee is paid on a piece-rate basis,

| iv) all deductions, provided that all deductions made on written
orders of the employee may be aggregated and shown as one item,

 

i CLASS ACTION COMPLAINT - 20 -
CASE NO.:

 

 
Case 5:1

 

Aa

20)

9-cv-02297-JGB-SHK Document1 Filed 12/02/19 Page 21 0f28 Page ID#:21

v) net wages earned;

vi) the inclusive dates of the period for which the employee is paid,

vil) the name of the employee and only the last four digits of his or her
social security number or an employee identification number other

than a social security number,

vill) the name and address of the legal entity that is the employer and,

 

if the employer is a farm labor contractor, as defined in
subdivision (b) of Section 1682, the name and address of the legal
entity that secured the services of the employer, and

ix) all applicable hourly rates in effect during the pay period and the
corresponding number of hours worked at each hourly rate by the
employee and, beginning July 1, 2013, if the employer is a
temporary services employer as defined in Section 201.3, the rate
of pay and the total hours worked for each temporary services
assignment. The deductions made from payment of wages shall be
recorded in ink or other indelible form, properly dated, showing
‘he month, day, and year, and a copy of the statement and the
record of the deductions shall be kept on file by the employer for
at least three years at the place of employment or at a central
‘ocation within the State of California.

78. DEFENDANTS have intentionally and willfully failed to provide

-PLAINTIF?S and the Class with complete and accurate wage statements. The
“wage statements provided by DEFENDANTS to PLAINTIFFS and the Class fail

to accurately reflect the net wages owed to them for their missed meal and rest

periods.

79. Asa direct result of Defendants’ violation of California Labor Code §

| 226(a), PLAINTIFFS and the Class have suffered injury and damage to their
statutorily-protected rights.

80. California Labor Code § 226(e) and (h) provide for the remedy for the

violations cescribed above:

 

_ CLASS ACTION COMPLAINT -21-
| CASE NO.:

 
Case 5:1

L

 

9

10 |

lL

14
15
16
17

19

20

 

 

9-cv-02297-JGB-SHK Document1 Filed 12/02/19 Page 22 of 28 Page ID #:22

(e) (1) An employee suffering injury as a result of a knowing and intentional
failure by an employer to comply with subdivision (a) is entitled to recover
the greater of all actual damages or fifty dollars ($50) for the initial pay
period in which a violation occurs and one hundred dollars ($100) per
employee for each violation in a subsequent pay period, not to exceed an
aggregate penalty of four thousand dollars ($4,000), and is entitled to an
award of costs and reasonable attorney’s fees.

(h) An employee may also bring an action for injunctive relief to ensure
compliance with this section, and is entitled to an award of costs and
reascnable attorney’s fees.

81. Section 1174(d) of the California Labor Code, and Section 6 of Wage

_ Order 16, require EMPLOYER DEFENDANTS to maintain and preserve, in a
centralized location, among other items, records showing the names and addresses
_ of all employees employed, payroll records showing the hours worked daily by and
“the wages paid to its employees. The Wage Orders also require that the employer
a keep accurate information showing when each employee begins and ends each
work period, meal periods, and total daily hours worked.” DEFENDANTS have
“created a uniform practice of knowingly and intentionally failing to comply with
“Labor Code § 1174. DEFENDANTS’ failure to comply with Labor Code § 1174 is
“unlawful pursuant to Labor Code § 1175. When an employer fails to keep such

8 “records, employees may establish the hours worked solely by their testimony and
the burden of overcoming such testimony shifts to the employer. Hernandez v.

_ Mendoza, 199 Cal. App. 3d 721 (1988).

82. By failing to keep adequate time records required by §§ 226 and 1174

| (d) of the Labor Code, DEFENDANTS have injured PLAINTIFFS and the Class
” and made it difficult to calculate the unpaid wages due, and Plaintiffs and the Class

“are entitled to up to $4,000.00 in penalties.

$3. WHEREFORE, PLAINTIFFS and the Class seek the relief as

described herein and below.

Si

 

“CLASS ACTION COMPLAINT - 22 -
CASE NO.:

 
Case 5:

)-CV-02297-JGB-SHK Document1 Filed 12/02/19 Page 23 of 28 Page ID #:23

| SIXTH CAUSE OF ACTION
WAITING TIME PENALTIES
(Cal. Labor Code § 203)

84. PLAINTIFFS restate and reincorporate by reference paragraphs |

 

through 83, above, as if fully stated herein.

 

/ 85. Pursuant to California Labor Code § 201, if an employer discharges

fe

“an employee, the wages earned and unpaid at the time of the discharge are due and

"payable immediately. Pursuant to California Labor Code § 202, if an employee

“quits his or her employment, the wages earned and unpaid at the time of the
9 i

16.

| discharge are due and payable within seventy-two (72) hours of the resignation.

| 86. DEFENDANTS required PLAINTIFFS and the Class to work without
compensating them for all missed meal and rest periods as described in this
“complaint and failed to pay these premium wages at the termination of these
employees, Consequently, DEFENDANTS have violated California Labor Code
§§ 201 and/or 202,

| 87. California Labor Code § 203 states:

fan employer willfully fails to pay, without abatement or reduction, in
accordance with Sections 201, 201.5, 202, and 205.5, any wages of an
employee who is discharged or who quits, the wages of the employee
shall continue as a penalty from the due date thereof at the same rate
until paid or until an action therefor is commenced; but the wages shall
not continue for more than 30 days. An employee who secretes or
abseats himself or herself to avoid payment to him or her, or who
refuses to receive the payment when fully tendered to him or her,
-icluding any penalty then accrued under this section, is not entitled to
any | ‘it under this section for the time during which he or she so
avoics payment. Suit may be filed for these penalties at any time
oefore the expiration of the statute of limitations on an action for the
wages “rom which the penalties arise.

 

, 88. DEFENDANTS willfully failed to pay all wages due as the failure to
_ pay wes not inadvertent or accidental. As a result, PLAINTIFFS and the Class are

, entitled to 30 days’ wages. “30 days wages” are calculated pursuant to California

 

CLASS ACTION COMPLAINT -23-
“CASE NO:

 
Case 5:1

i)

ta

a

20

27 |

9-cv-02297-JGB-SHK Document1 Filed 12/02/19 Page 24 of 28 Page ID #:24

case law as 30 working days and not merely a month’s wages.

89. In calculating 30 days wages pursuant to California Labor Code §
203, PLAINTIFFS and the Class are entitled to compensation for all forms of
wages earned (even if not properly paid), including, but not limited to,

compensation for unprovided rest periods and unprovided meal periods,

: compensation for work done at hourly rates below the minimum and overtime
‘wages, and other compensation due but not received.
90. More than 30 working days have passed since PLAINTIFFS and
many members of the Class have left EMPLOYER DEFENDANTS’ employ, and

 

 

despite this, they have not received payment pursuant to Labor Code § 203. As a
“consequence of DEFENDANTS’ willful conduct in not paying all earned wages,
PLAINTIFFS and the Class are entitled to 30 days’ wages as a penalty under

5 Labor Code § 203 for failure to pay legal wages.

91. WHEREFORE, PLAINTIFFS and the Class seek the relief as
"described herein and below.

SEVENTH CAUSE OF ACTION

UNFAIR BUSINESS PRACTICES
(Cal. Business & Professions Code §§ 17200, et seq.)

! 92. PLAINTIFFS restate and reincorporate by reference paragraphs 1
through 91, above, as if fully stated herein.

95. Plaintiffs hereby bring a claim for Unfair Business Practices against

' DEFENDANTS pursuant to California Business and Professions Code §§ 17200,

et seg. The conduct of these DEFENDANTS as alleged in this Complaint has been
and continues to be unfair, unlawful, and harmful to PLAINTIFFS, the Class, and

. “the general public. PLAINTIFFS seek to enforce important rights affecting the

: _ public interest within the meaning of California Code of Civil Procedure § 1021.5.

| %4. California Business and Professions Code §§ 17200, et seq., prohibit

unlawful and unfair business practices. PLAINTIFFS are a “person” within the

28

 

: -CLASS ACTION COMPLAINT - 24 -
_CASE NO.:

 
Case 5:19-cv-02297-JGB-SHK Document1 Filed 12/02/19 Page 25 of 28 Page ID #:25

| meaning of California Business and Professions Code § 17204, and therefore have

2 standing to bring this cause of action for injunctive relief, restitution, and other

Ga

appropriate equitable remedies.

4 95. California Labor Code § 90.5(a) articulates the public policies of this

A

state to vigorously enforce minimum labor standards, to ensure that employees are

not required or permitted to work under substandard and unlawful conditions, and

 

7 ‘to protect law-abiding employers and their employees from competitors who lower

 

8 | their costs by failing to comply with minimum labor standards.

9 ' 96. Through the conduct alleged in this Complaint, DEFENDANTS have
10 “acted contrary to these public policies, have violated specific provisions of the
li | California Labor Code, and have engaged in other unlawful and unfair business
12 _ practices in violation of California Business and Profession Code §§ 17200 et seq.,
13 _ depriving PLAINTIFFS and the Class of rights, benefits, and privileges guaranteed
14 “to all employees under the law.
15 | 97. DEFENDANTS?’ conduct, as alleged hereinabove, constituted unfair
16 competition in violation of sections 17200, et seq.
17 : 98. DEFENDANTS, by engaging in the conduct herein alleged, by failing to
18 "pay PLAINTIFFS and the Class for missed rest and meal periods, either knew or in
19 “the exercise of reasonable care should have known, that the conduct was unlawful.
20 99. Asa proximate result of the above-mentioned acts of DEFENDANTS,
2) -PLAINTIF FS and the Class are entitled to restitution for all of DEFENDANTS’ ill-
22 gotten gains.
23 100. Unless restrained by this Court, PLAINTIFFS believe
24 DEFENDANTS will continue to engage in the unlawful conduct as alleged above.
25 - Pursuant to the California Business and Professions Code, this Court should make
26 such orcers or judgments, including the appointment of a receiver, as may be
27 “necessary to prevent the use or employment, by these DEFENDANTS, its agents

28 or employees, of any unlawful or deceptive business practice, disgorgement of

 

CLASS ACTION COMPLAINT ~25-
CASE NO:

 
Case 5:19-cv-02297-JGB-SHK Document 1 Filed 12/02/19 Page 26 of 28 Page ID #:26

bo

oo)

Ps,

+

16

26

27

22.

|
|
_ profits which may be necessary to restore to PLAINTIFFS and the Class the
_money these DEFENDANTS have unlawfully failed to pay them.
| 101. PLAINTIFFS further seek attorneys’ fees pursuant to California Code
of Civil Procedure § 1021.5, on behalf of themselves and the Class.
| 102. WHEREFORE, PLAINTIFFS and the Class seek the relief as

‘described herein and below.

PRAYER FOR RELIEF
\. For compensatory damages in an amount according to proof with
interest thereon;
2. For economic and/or special damages in an amount according to proof

with interest thereon;
3. For a declaratory judgment that DEFENDANTS violated the rights of
PLAINTIFFS and the Class under the California Labor Code, and applicable wage

 

 

"orders as Set forth in the preceding paragraphs;

A, For an award to PLAINTIFFS and the Class of statutory damages or,
in the alternative, actual damages for DEFENDANTS’ violations of the California
: : Labor Code;

5. That DEFENDANTS be found to have engaged in unfair competition
“in violation of California Business and Professions Code§§ 17200 et seq.;

6. That DEFENDANTS be ordered and enjoined to make restitution to

| PLAINTIFFS and the Class due to their unfair competition, including

-_restitutionary disgorgement of their wrongfully-obtained revenues, earnings,

i

> profits, compensation, and benefits, pursuant to California Business and

Professions Code $$ 17203 and 17204;
: 7. That DEFENDANTS be enjoined from continuing the unlawful
course of conduct alleged herein;

8. For premium pay and statutory penalties pursuant to Labor Code§

203, excluding any penalties available solely through the procedures detailed in

 

CLASS ACTION COMPLAINT - 26 -
+ CASE NO.:

 
Case 5:19-cv-02297-JGB-SHK Document 1 Filed 12/02/19 Page 27 of 28 Page ID #:27
||

13

14

15

16 |

17 Dated: December 2, 2019

Labor Code §§ 2698 et

 

 

if
ui

Le

|

18,

19

seq.;

9. For premium wages pursuant to Labor Code§§ 226 and 226.7;

|0. or minimum wages pursuant to Labor Code §§ 1197, 11 94(a),
1194.2, and the Wage Orders;

il. For iiquidated damages pursuant to the Labor Code § 1194.2;

12. For penalties pursuant to Labor Code§ 226.
i3. For attorneys’ fees, interests, and costs of suit under the California
Labor Code including$§ 226, 1194, and pursuant to the private attorney provisions
of California Code of Civil Procedure § 1021.5.

14. For unpaid wages, liquidated damages, penalties and other relief as

| provided by the California Labor Code.

15. For such other and further relief as the Court deems just and proper
excluding any penaities available solely through the procedures detailed in Labor

Code§§ 2698 et seq.

 

THE RINKA LAW FIRM, PC
- And -

Matthew T. Moore
MATT MOORE LAW

Attorneys for Plaintiffs

 

© CLASS ACTION COMPLAINT - 27 -

CASE NO.:

 
Case pomeeee Document 1 Filed 12/02/19 Page 28 of 28 Page ID #:28
|

/ |
1 DEMAND FOR JURY TRIAL
2 ; PLAINTIFFS hereby demand trial of their claims and of the Class by jury to

_ the extent authorized by law

4
> Dated: December 2, 2019 MAMMA.

6 siding M. Rinka
THE oer LAW FIRM, PC
7 - And -

8 Matthew T. Moore
MATT MOORE LAW

Attorneys for Plaintiffs

16.

7

 

18

19

 

20 —

26

 

“CLASS ACTION COMPLAINT - 28 ~
~CASE NO.:

 
